Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Routeau et al. US 8596912.
Routeau discloses a pull-in head assembly for releasably connecting a pulling arrangement to an elongate flexible structure, comprising: a body (33, Fig. 2) which defines a pulling axis of the pull-in head assembly (Central line, shown in Fig. 2); and a retaining member (46) which is configured to secure the pull-in head assembly to an elongate flexible structure (42) such that a pulling force (force exerted by hoist 24 and cable 28)  is capable of exerting on the pull-in head assembly along the pulling axis is transferred to the elongate flexible structure, wherein the pull-in head assembly is configured such that, in use, the body and the elongate flexible structure are rotatable with respect to each other about the pulling axis (col. 5, lines 35-36).

    PNG
    media_image1.png
    636
    335
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    725
    257
    media_image2.png
    Greyscale

As for claim 2, Routeau discloses wherein the retaining member (46) comprises at least one retaining feature (96) which is configured to engage with a corresponding retaining groove (108, 110, Figs. 4a-4i) provided on the elongate flexible structure such that the retaining feature can slide within the groove (Figs. 4a-4i).
As for claim 3, Routeau discloses wherein the retaining member (46) is annular (92, 94).
As for claim 4, Routeau discloses wherein the retaining member (46) has a substantially conical outer profile (see 94, Figs. 2-3).
As for claim 5, Routeau discloses wherein the retaining member (46) converges towards a front of the pull-in head assembly along the pulling axis.
As for claim 6, Routeau discloses wherein at least a portion of the pull-in head assembly comprises the retaining member (46) is configured for insertion into an open end of the elongate flexible structure (42).
As for claim 7, Routeau discloses wherein the portion of the pull-in head assembly comprising the retaining member is capable of being configured for insertion into an end of a connector for a cable protection system.
As for claim 8, Routeau discloses wherein the retaining member is configured to releasably secure the pull-in head assembly to the elongate flexible structure (via rotatable lock 90).
As for claim 9, Routeau discloses wherein the pull-in head assembly is configured such that the elongate flexible structure (42) is capable of rotating with respect to the body about the pulling axis when a torque within a predetermined range is applied to the elongate flexible structure.
As for claim 11, Routeau discloses an apparatus comprising the pull-in head assembly in accordance with claim 1, and an elongate flexible structure (42) comprising an elongate flexible element (62/64) and a connector (44/92) for connecting the elongate flexible structure to a support structure (16/40), wherein the pull-in head is secured to the connector.
As for claim 12, Routeau discloses wherein the connector comprises a retaining feature (134) which is configured to engage the retaining member (46) in order to secure the pull-in head assembly to the elongate flexible structure (42).
As for claim 13, Routeau discloses wherein the connector has an internal bore (128) which extends along the longitudinal axis of the connector for receiving at least a portion of the pull-in head assembly comprising the retaining member (46, 96).
As for claim 14, Routeau discloses wherein the retaining feature (134) comprises at least one annular groove (124) provided in a surface of the bore (128).
As for claim 15, Routeau discloses wherein the annular groove (124) has a profile which corresponds to an outer profile of the retaining member (96, 46) such that the retaining member engages the annular groove to secure the pull-in head assembly to the elongate flexible structure.
As for claim 16, Routeau discloses wherein wherein the groove (124) has a V-shaped profile when viewed in a circumferential direction.
As for claim 17, Routeau discloses wherein the retaining member (96, 46) is configured to releasably secure the pull-in head assembly (33) to the elongate flexible structure (42).
As for claim 18, Routeau discloses wherein a second elongate flexible structure (30) which extends within the elongate flexible structure (42), wherein the second elongate flexible structure is secured to the body such that, following release of the pull-in head assembly from the elongate flexible structure, the second elongate flexible structure remains connected to the pull-in head assembly as the pull-in head assembly is separated from the elongate flexible structure (see Fig. 6).
As for claim 19, Routeau discloses a method of installing an elongate flexible structure comprising the steps: providing a pull-in head assembly (33) in accordance with claim 1; securing the pull-in head assembly to an elongate flexible structure (42); and pulling the pull-in head assembly together with the elongate flexible structure into a desired location (see Figs. 1 and 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Routeau et al. US 8596912.
Routeau discloses all the limitations as recited above and further discloses wherein the retaining member has a bearing surface (46, 96) which engages with the elongate flexible structure (42 via 92), however, Routeau does not specify wherein the bearing surface has a coefficient of friction which is less than 2.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the bearing surface of the retaining member of Routeau to a coefficient of friction less than 2 based on the material selected through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodrufl 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723